DETAILED ACTION
Claims 1-25 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Final.
This action is responsive to the following communication: the response filed on 02-08-2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-17, 22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0351318 (hereinafter Gu et al.) in view of U.S. Publication No. 2013/0046967 (hereinafter Fullerton) and further view of U.S. Publication No. 2014/0067139 (hereinafter Berke) 

As per claims 1, 221, 24 Gu et al. discloses an apparatus comprising: 
an execution unit coupled to a memory; (various computational units associated with each processing “stage”  for the ARM pipeline, e.g., arithmetic logic unit, instuction fetch unit, opcode fetch unit. PC register 110 and memory 110; Fig’s 2, 4, 12-13, 16) 
a microcode controller to: (data and circuit analysis; ¶ [0032], Fig’s 2, 4, 12-13, 16 ) 
identify a global hint in an instruction stream, (¶ [0032] discloses performing a “data and circuit analysis” that causes instructions to be “classified” into at least 4 different categories ( ¶s [0033]-[0034]) leading to “ different instruction exercises different paths within the pipeline” hardware architecture.  Therefore, to a PHOSITA this means that the data and circuit analysis must utilize an indicator that is encoded into the instruction cache for specifically parsing instructions into different types of classification instructions which is similar to the claimed global hint feature. Indeed, one such example provided by Gu is the concept “2-bit regulator control values encoded into each individual instruction”.¶ [0046]
the instruction stream including a first instruction phase and a second instruction phase to be executed in parallel; (At least Fig’s 1 and 2A illustrate an Instr. Cache stream 114 executed by the ARM pipeline architecture that breaks the instruction cache into a plurality of pipeline stages 101-112)
 
a hardware controller coupled to the microcode controller, the hardware controller to: (controller 406; Fig’s 2, 4, 12-13, 16)
based on the global hint, determine a voltage level of a compute voltage and a frequency of a compute clock signal to be used by the execution unit during the parallel executions of the first instruction phase and the second instruction phase. (¶s [00465]-0047] describes a voltage management at the instruction level by: “generate a 2-bit regulator control values encoded into each individual instruction.  After the instruction arrives at ID stage 104, the 2-bit regulator control is decoded and sent to the voltage 
controller 406, which issues the regulator 402 to raise supply by either 25 mV 
or 50 mV.  This 2-bit voltage control encoded in the current instruction set presents a forward-looking voltage setting for the instructions two cycles after and only trigger action of regulator one clock cycle after it is decoded.” Furthermore, ¶ [0047] states that “To encode the per instruction voltage level controls, a new operating mode to the ARMv5 instruction set is added, which takes advantage of underutilized ARM condition codes by remapping them to encode the low voltage mode operations.  The instruction stream hence contains all of the voltage control information.........  In rare cases when the additional condition codes are actually needed, the compiler 404 may insert a mode switch into the instruction stream as is available in later revisions of the ARM ISA 
to enable/disable execution of Thumb instructions.  This allows achieving the benefits of voltage control with negligible impact on overall hardware cost.  This can be similar to benign binary modification techniques which have been used to encode information directly into the instruction stream. Moreover, Fig’s 12-13 further describe a frequency management at the instruction level.
	Gu et al. does not distinctly disclose the following:
identify a first local hint in the first instruction phase in the instruction stream; and
balancing power consumption during executions of the first instruction and the second instruction based, at least in part, on the first local hint; and

However, Fullerton discloses identify a first local hint in the first instruction phase in the instruction stream; and (¶ [0098] states that “ power-expensive block of code can contain energy hint code to notify PMU 102 of an upcoming increase in power consumption)
balance power consumption during executions of the first instruction phase and the second instruction phase based, at least in part, on the first local hint; and (¶ [0098] states “power-expensive block of code can contain energy hint code to notify PMU 102 of an upcoming increase in power consumption.  When the energy hint code is executed, CPU 102 sends a signal to PMU 102.  In step 1102, PMU 102 determines (e.g., based on a stored policy) which subsystems of a device should be reconfigured based on the signal.  For example, PMU 102 can determine that voltage supplied to a processor (e.g., to CPU 106 and/or video processor 108) should be increased or that the frequency of the processor should be increased.”) 

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Gu and Fullerton because both references are in the same field of endeavor. Fullerton’s teaching of dynamically adjusting the operating points for one or more subsystems based on how power hungry the code is would enhance Gu's system by allowing the computer system to predict ahead of time power amounts, thus wasting less energy by not exhausting battery resources. 

Gu as modified does not distinctly disclose the following;
balance power consumption between the execution unit and the memory.
However, Berke discloses balance power consumption between the execution unit and the memory. (Fig. 2 illustrates power budget allocation using VRs comprising a memory 208/212 and processor 206/210. The power budget allocation is operable based on system capabilities.¶ [0019]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Gu as modified and Berke because all references are in the same field of endeavor. Berke’s teaching of controlling power distribution to a memory and a processor based on power budget would enhance Gu's as modified system by operating the computer system based on power capabilities, thus preventing system failures. 

As per claim 12, Gu as modified discloses wherein the first local hint includes a first processing rate for the first instruction phase or an indication of the first processing rate for the first instruction phase. (¶ [0098] states “power-expensive block of code can contain energy hint code to notify PMU 102 of an upcoming increase in power consumption.  When the energy hint code is executed, CPU 102 sends a signal to PMU 102.  In step 1102, PMU 102 determines (e.g., based on a stored policy) which subsystems of a device should be reconfigured based on the signal.  For example, PMU 102 can determine that voltage supplied to a processor (e.g., to CPU 106 and/or video processor 108) should be increased or that the frequency of the processor should be increased.”; Fullerton)
As per claim 13, 25 Gu as modified discloses wherein the first processing rate for the first instruction phase is one of a number of clock cycles to execute the first instruction phase, a percentage of a total time to execute the instruction stream, or an amount of time to execute the first instruction phase. (Fullerton; ¶ 0048 discloses “Based on predicting the amount of time that will be required for the application or subsystem to finish the task” and “(¶ [0098] states “power-expensive block of code can contain energy hint code to notify PMU 102 of an upcoming increase in power consumption.  When the energy hint code is executed, CPU 102 sends a signal to PMU 102.  In step 1102, PMU 102 determines (e.g., based on a stored policy) which subsystems of a device should be reconfigured based on the signal.  For example, PMU 102 can determine that voltage supplied to a processor (e.g., to CPU 106 and/or video processor 108) should be increased or that the frequency of the processor should be increased.”
As per claim 14, Gu as modified discloses wherein the indication of the first processing rate includes a type of workload of the first instruction phase, and wherein the microcode controller is further to determine the first processing rate for the first instruction phase based on the type of workload of the first instruction phase indicated by the first local hint. (¶ [0096] of Fullerton states that “, potions of code in a program can signal upcoming power requirements to PMU 102 so that PMU 102 can act proactively to meet these power requirements.  For example, code for power consumption prediction (e.g., "energy hints") can be inserted into the code of power-expensive programs or functions so that PMU 102 can be notified of an increase in needed power before these programs are executed.  When the code is executed, the energy hint code sends a message to PMU 102 informing PMU 102 that the power-expensive block of code is being executed.  In an embodiment, no operation performed (NOP) instructions can be used as padding to give PMU 102 time to adjust power.  NOPS periodically inserted into code can prevent a large, instantaneous burden from 
being placed on capacitors in device 100.  Using energy hints, PMU 102 can 
proactively reconfigure subsystems of device 100 before the power-expensive 
code starts drawing a large amount of power.  For example, PMU 102 can 
determine, in response to receiving information from an energy hint, that voltage supplied to a processor (e.g., to CPU 106 and/or video processor 108) should be increased or that the frequency of the processor should be increased.” 
As per claim 15, Gu as modified discloses wherein the first processing rate for the first instruction phase is preprogrammed in a rate store. (¶ [0098] of Fullerton states “power-expensive block of code can contain energy hint code to notify PMU 102 of an upcoming increase in power consumption.  When the energy hint code is executed, CPU 102 sends a signal to PMU 102.  In step 1102, PMU 102 determines (e.g., based on a stored policy) which subsystems of a device should be reconfigured based on the signal.  For example, PMU 102 can determine that voltage supplied to a processor (e.g., to CPU 106 and/or video processor 108) should be increased or that the frequency of the processor should be increased.” To a PHOSITA, when the PMU is able to read the hint code means that the hint code is already embedded therein 
As per claim 16, Gu as modified discloses wherein the microcode controller is further to: identify a second local hint in the second instruction phase of the instruction stream; determine a first processing rate for the first instruction phase based on the first local hint; determine a second processing rate for the second instruction phase based on the second local hint; and (¶ [0096] of Fullerton states that “ potions of code in a program can signal upcoming power requirements to PMU 102 so that PMU 102 can act proactively to meet these power requirements.  For example, code for power consumption prediction (e.g., "energy hints") can be inserted into the code of power-expensive programs or functions so that PMU 102 can be notified of an increase in needed power before these programs are executed.  When the code is executed, the energy hint code sends a message to PMU 102 informing PMU 102 that the power-expensive block of code is being executed.  In an embodiment, no operation performed (NOP) instructions can be used as padding to give PMU 102 time to adjust power.  NOPS periodically inserted into code can prevent a large, instantaneous burden from 
being placed on capacitors in device 100.  Using energy hints, PMU 102 can 
proactively reconfigure subsystems of device 100 before the power-expensive 
code starts drawing a large amount of power.  For example, PMU 102 can determine, in response to receiving information from an energy hint, that voltage supplied to a processor (e.g., to CPU 106 and/or video processor 108) should be increased or that the frequency of the processor should be increased.” (Gu; (¶s [00465]-0047] describes a voltage management at the instruction level by: “generate a 2-bit regulator control values encoded into each individual instruction.  After the instruction arrives at ID stage 104, the 2-bit regulator control is decoded and sent to the voltage 
controller 406, which issues the regulator 402 to raise supply by either 25 mV 
or 50 mV.  This 2-bit voltage control encoded in the current instruction set presents a forward-looking voltage setting for the instructions two cycles after and only trigger action of regulator one clock cycle after it is decoded.” Furthermore, ¶ [0047] states that “To encode the per instruction voltage level controls, a new operating mode to the ARMv5 instruction set is added, which takes advantage of underutilized ARM condition codes by remapping them to encode the low voltage mode operations.  The instruction stream hence contains all of the voltage control information.........  In rare cases when the additional condition codes are actually needed, the compiler 404 may insert a mode switch into the instruction stream as is available in later revisions of the ARM ISA 
to enable/disable execution of Thumb instructions.  This allows achieving the benefits of voltage control with negligible impact on overall hardware cost.  This can be similar to benign binary modification techniques which have been used to encode information directly into the instruction stream. Moreover, Fig’s 12-13 further describe a frequency management at the instruction level.) 
balance the power consumption between the execution unit and the memory based, in part, on a comparison of the first processing rate and the second processing rate. (Berke; Fig. 2 illustrates power budget allocation using VRs comprising a memory 208/212 and processor 206/210. The power budget allocation is operable based on system capabilities.¶ [0019])
As per claim 17, Gu as modified discloses wherein the second instruction phase includes a memory instruction or a compute instruction. (Gu; discloses category 2 instructions that include a “store instruction”; ¶ [0037] )

Allowable Subject Matter

Claims 2-11, 18, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-21 are allowed over the prior art.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2014/0149769 by Brock et al. which discloses the invention directed to “a computing system 300, including a safety supervisor 302, a performance supervisor 304, a hypervisor 306 and a processor 310. The processor 310 includes cores 1 320 through n 340 and a global voltage/frequency controller (hereinafter global V/F controller) 350. Each core includes a local voltage/frequency controller (hereinafter local V/F controller) 330. Each local V/F controller 330 includes a local voltage safety verification unit (hereinafter local verification unit) 332, a local performance state table 334, a local voltage controller 336 and a local frequency controller 338. Although only depicted in the first core 320, all cores include a local V/F controller. The global V/F controller 350 includes a global voltage safety verification unit (hereinafter global verification unit) 352, a global performance state table 354, a global voltage controller 356 and a global frequency controller 358.”
Pertinent prior art for the instant application is U.S. Publication No. 2020/0073469 by Sadowski et al. which discloses the invention directed to “a power management controller 205 is referred to as a local power management controller 205 because the power management controller 205 generates a signal 215 that represents a subsequent power state based on “local” information corresponding to the current power state of the processing unit that implements the power management system 200” and a “power management advisor 210 is referred to as a global power management advisor 210 because the power management advisor 210 generates advice 225 that indicates one or more probabilities that one or more state transitions of the processing unit achieve a target outcome.” ¶s [0025]-[0026] 


Remarks
Applicant's arguments filed on 02-08-2022 have been fully considered but they are not persuasive to the extent that is applicable to the claims.


I.	Rejections under 35 USC § 103 

During examination of patent application, claims are given their broadest reasonable interpretation under the BRI standard. Furthermore, under the BRI, words of the claim must be given their plain meaning. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  

Applicants assert that the cited prior art allegedly fails to disclose at least “based on global hint, determine a voltage level of a compute voltage and a frequency to compute clock signal to be used by the execution unit during the parallel executions of the first instruction phase and second instruction phase” . 
The office disagrees. At the outset, Applicant has not provided any specific arguments corresponding to the claims themselves where the Examiner has supposedly erred, other than naked assertions that the corresponding claimed expressions are not found on the prior art. In other words, 37 CFR 1.111 (b) requires specific findings. Simply put, a statement that merely points put what a claim recites cannot be considered an argument for patentability of the claim. 
As noted in the previous Office Action, the prior art discloses the invention directed to the recited features cited in claim 1. In particular, Gu discloses a power management that is implemented at the instruction level. In one example, Gu implements instruction voltage level controls by generating “a 2-bit regulator control values encoded into each individual instruction. After the instruction arrives at ID stage 104, the 2-bit regulator control is decoded and sent to the voltage controller 406, which issues the regulator 402 to raise supply by either 25 mV or 50 mV.  This 2-bit voltage control encoded in the current instruction set presents a forward-looking voltage setting for the instructions......” ¶s [0046]-[0047]  In another example, Gu further discloses implementing a power management at instruction level by applying an “adaptive clock generator” by generating a multiphase clock which is so selected. [Fig’s 12-13] In other words, Gu discloses both voltage and frequency controls by using a look up table where “the allowable voltage and frequency value are stored in the lookup table for power/clock management circuitry to use during instruction fetch. “ [claim 15] 


For at least the above reasons the rejections are believed to be proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov






	
	
	

	
	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For claim 22, Fullerton discloses “processing rate” by determining a hint in the code that allows the PMU to determine whether to increase the clock “frequency” ¶ [0098]